Citation Nr: 0836287	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-19 295 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for otitis externa and 
media. 

2.  Whether new and material evidence has been received to 
reopen service connection for headaches.  

3.  Whether new and material evidence has been received to 
reopen service connection for acne, to include service 
connection for acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran (appellant)

ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to July 1986, and November 1990 to January 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2005 and 
March 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in August 2008 in 
Columbia, South Carolina.  A transcript of that hearing has 
been added to the record. 

At the veteran's August 2008 Board hearing it was noted that 
the veteran filed a Notice of Disagreement (NOD) on the issue 
of entitlement to service connection for bilateral pes planus 
and a Statement of the Case (SOC) was not issued; however, 
after a careful review of the veteran's claims file, no 
timely NOD has been found; therefore, a SOC can not be 
issued.  For this reason, the Board refers the issue of 
service connection for bilateral pes planus to the RO for any 
further development that is warranted. 

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims for service connection for 
headaches and acnes, because the issues go to the Board's 
jurisdiction to reach and adjudicate the underlying claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first address whether new and material 
evidence has been presented before the merits of a claim can 
be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The now reopened issue of entitlement to service connection 
for acne is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran had one resolved episode of otitis media 
during military service, but no chronic symptoms of otitis in 
service; and there is no medical evidence that the veteran 
currently has a diagnosed disability of otitis externa or 
otitis media.  

2.  The veteran's claim of service connection for headaches 
was denied in a September 2004 rating decision; the veteran 
did not enter a timely appeal from that decision.  

3.  The evidence added to the record since the September 2004 
rating decision is cumulative and redundant of evidence 
previously on file, and it does not raise a reasonable 
possibility of substantiating a claim for service connection 
for headaches.  

4.  Service connection for acne was denied in a September 
2004 rating decision; the veteran did not enter a timely 
appeal from that decision.  

5.  The evidence added to the record since the September 2004 
rating decision denials of service connection for acne is 
neither cumulative nor redundant of evidence previously on 
file, and raises a reasonable possibility of substantiating 
the claim for service connection for acne.  




CONCLUSIONS OF LAW

1.  The veteran does not have a current diagnosis of otitis 
externa and media that is shown to be due to disease or 
injury that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  New and material evidence has not been received to reopen 
service connection for headaches.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

3.  New and material evidence has been received to reopen 
service connection for acne.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  In October 2005, prior to the 
rating decision on appeal, the RO sent the veteran letters 
informing her that, to establish entitlement to service-
connected compensation benefits, the evidence must show 
credible supporting evidence of a disease or injury that 
began in or was made worse during service, or that there was 
an event in service which caused injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease, or event in 
service.  

In October 2005 and January 2007 the RO sent the veteran 
notification of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support her 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The October 2005 and January 2007 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The October 2005 and January 2007 
letters advised the veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The letters also advised 
the veteran that VA must make reasonable efforts to help the 
veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers. 

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the October 2005 letters 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in January 2007.  
The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The veteran's treatment medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  
(A) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed 38 C.F.R. § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that the veteran's claimed otitis 
externa and media is related to the veteran's period of 
military service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 
5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

In reference to a VA examination for the issue of whether new 
and material evidence has been received to reopen the claims 
of entitlement to service connection for  headaches and acne, 
VCAA duty-to-assist is not triggered unless and until the 
claim is reopened.  38 U.S.C.A. § 5103A.

The veteran was also afforded a personal hearing before the 
undersigned Acting Veterans Law Judge in August 2008.  Under 
these circumstances, the Board finds that the veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim for service connection for 
otitis externa and media, and whether new and material 
evidence has been received to reopen service connection for 
headaches and acne.   

Service Connection for Otitis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A careful review of the veteran's service treatment records 
revealed that the veteran was treated for otitis media during 
service; however, her service treatment records also revealed 
that her in-service otitis media resolved.  
 
A careful review of the veteran's private treatment records 
revealed that she had a history of otitis media; however, the 
review of the veteran's private and VA treatment records also 
revealed that the veteran only had a history and not a 
current diagnosis of disability of otitis.  Based on this 
evidence, the Board finds that the veteran has not submitted 
any medical evidence of a current diagnosis of otitis.  
Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and, in the absence of a proof of present 
disability, there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board notes that the term "disability" as used for VA 
purposes refers to impairment of earning capacity due to 
disease, injury, or defect, rather than the disease, injury, 
or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  That a condition or injury occurred in service alone 
is not enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Without medical evidence of a current diagnosis there is no 
evidence that the veteran has a current disability.  A 
veteran seeking disability benefits must establish existence 
of a disability, and an etiological connection between her 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The Board notes that the veteran testified that she her eyes 
popped and were painful; however, there is no medical 
evidence to substantiate that assertion.  Given these facts, 
the Board finds that service connection for otitis externa 
and media must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

New and Material Evidence to Reopen Claims

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  "New and 
material evidence" can be construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability or injury, 
even when it would not be enough to convince the Board to 
grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Reopening Service Connection for Headaches 

The September 2004 RO rating decision denied service 
connection for headaches.  The veteran did not file a timely 
appeal.  Her claim was originally denied because there was no 
evidence of a current diagnosis or any in-service treatment 
or diagnoses.  

In October 2005 the veteran filed a claim to reopen service 
connection for headaches based on new and material evidence.  
The evidence received since the September 2004 RO rating 
decision includes, but is not limited to, the veteran's 
August 2008 testimony, VA treatment reports, and private 
treatment reports.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  The Board finds that the newly 
received evidence is not material because it has not been 
shown that the veteran has a currently diagnosed disability 
that manifests headaches, nor is there any competent evidence 
of a possible nexus between service and a current diagnosis.  

The veteran testified that she could not recall if she 
received in-service treatment for headaches; however, she 
stated that she did complain about them.  She also testified 
that she had a current diagnosis of headaches; however, her 
statements are not considered competent to reopen the claim 
for service connection.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for headaches has not been received.  As the 
veteran has not fulfilled the threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).   

Reopening Service Connection for Acne

The September 2004 RO rating decision originally denied 
service connection for acne, and the veteran did file a 
timely appeal on that rating decision.  The claim was denied 
because there was no current diagnosis of disability of 
headaches.  In December 2006, the veteran filed a petition to 
reopen service connection for acne based on new and material 
evidence.  The additional evidence recently associated with 
the file includes, but is not limited to, the veteran's 
testimony, VA treatment reports, and private treatment 
reports.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  Specifically, a March 2007 VA 
treatment note stated that a review of the veteran's service 
treatment records revealed that she was seen for outpatient 
evaluations of adult acne in 1984, 1985, and 1990.  The VA 
physician stated that, based upon service treatment records 
documentation of acne during military service, the veteran's 
VA dermatological evaluations should be considered a 
continuation of in-service acneiform dermatitis. 

The Board finds that the newly received evidence is material 
because the VA examinations addressed the question of a nexus 
between the veteran's currently demonstrated acne and her 
military service.  Accordingly, the Board finds that new and 
material evidence has been received to reopen service 
connection for acne.  
  

ORDER

Service connection for otitis externa and media is denied. 

As new and material evidence has not been received, reopening 
of service connection for headaches is denied.  

As new and material evidence has been received, service 
connection for acne is reopened.  


REMAND

The now reopened claim of service connection for acne 
warrants a VA examination.  A March 2007 VA treatment note 
stated that a review of the veteran's service treatment 
records revealed that she was seen for outpatient evaluations 
of adult acne in 1984, 1985, and 1990.  The VA physician 
stated that, based upon service medical records documentation 
of acne during military service, her VA dermatological 
evaluations should be considered a continuation of in-service 
acneiform dermatitis. 

The Board should arrange for the veteran to have a VA 
examination to determine the nature and likely etiology of 
the veteran's acne, to include if her acne pre-existed her 
second period of service and, if so, if her second period of 
service aggravated her acne beyond the likely progression of 
the disease. 

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

Accordingly, the reopened claim of service connection for 
acne is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of her acne.  The 
relevant documents in the claims file 
should be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's current acne is 
related to her military service, to 
include if the veteran's acne began 
during her 2 periods of military service, 
and was aggravated beyond the natural 
progression of the disease during her 
second period of service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the issue of 
service connection for acne in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted, the RO must 
furnish to the veteran and representative 
an appropriate Supplemental Statement of 
the Case (SSOC), and should afford them 
the appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 


argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


